DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments, claims 1-15 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a smartcard and a method manufacturing the smartcard which includes arranging a fingerprint sensor module in an opening of a carrier layer of a smartcard body, arranging a plurality of layers on a first side of the carrier layer to cover the sensing surface of the fingerprint sensor module, forming a cavity in the smartcard in an area corresponding to a sensing area of the fingerprint sensor module, wherein the cavity is formed in the outermost layer of the plurality of layers covering the sensing surface of the fingerprint sensor module, forming a plurality of surface structures in the cavity of the smartcard, and depositing a liquid hydrophobic material in the cavity to at least partially cover the surface structures. The applicant further discloses a smartcard having a carrier layer comprising a fingerprint sensor module arranged in an opening of the carrier layer, and a plurality of layers arranged on a first side of the carrier layer to cover the sensing surface of the fingerprint sensor module, wherein an outermost layer of the plurality of layers covering the sensing surface of the fingerprint sensor module comprises a cavity in an area corresponding to the sensing surface of the fingerprint sensor module, the cavity comprising a plurality of surface structures and a hydrophobic material located in the cavity and at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876